 Case 1:20-cv-03395-BMC Document 63 Filed 04/28/21 Page 1 of 2 PageID #: 722




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------- X
                                                              :
 FULL CIRCLE UNITED, LLC,                                     :
                                                              :
                                        Plaintiff,            :
                  - against -                                 :   20-cv-3395 (BMC)
                                                              :
 BAY TEK ENTERTAINMENT, INC.,                                 :
                                                              :
                                      Defendant.              :

------------------------------------------------------------- X

                                                              :
BAY TEK ENTERTAINMENT, INC.,                                  :
                                                              :
                         Counterclaim Plaintiff,              :
                                                              :
                    -against-                                 :
                                                              :
FULL CIRCLE UNITED, LLC,                                      :
                                                              :
                        Counterclaim Defendant,               :
and                                                           :
                                                              :
ERIC PAVONY,                                                  :
                                                              :
             Additional Counterclaim Defendant.               :
------------------------------------------------------------- X

                                                  ORDER

COGAN, District Judge.

        The Court has determined that a special master should likely be appointed to supervise

discovery proceedings in this case, pursuant to Rule 53 of the Federal Rules of Civil Procedure.

This action, filed in July 2020, involves two sophisticated companies with a long business

history, and includes allegations of breach of multiple contracts and the alleged tarnishing of a

trademark that has been used by a number of organizations. Recognizing the complexity of the
 Case 1:20-cv-03395-BMC Document 63 Filed 04/28/21 Page 2 of 2 PageID #: 723




case, the Court approved a discovery schedule that was substantially longer than usually

provided. However, despite the passage of nine months since the filing of this action, the parties

have barely begun producing document discovery.

       Discovery has been stymied by a variety of discovery disputes as to the appropriate scope

and relevancy of information sought, brought to the Court’s attention only recently. The parties

have engaged in multiple lengthy meet-and-confers and appear unable to resolve their disputes

without a third party. Neither this Court nor any Magistrate Judge has the capacity to effectively

and timely address the parties’ discovery disputes and oversee the extensive discovery, including

third-party discovery, that is still outstanding in this action. Although the appointment of a

master would inevitably cause some expense to the parties and delay in prosecution of the

claims, the parties’ poor progress in completing discovery demonstrates that continued lack of

management of the discovery process could be equally costly.

       This Order constitutes the Court’s notice to the parties that it is inclined to appoint a

master in this action to be paid for by the parties. The parties may suggest candidates and file

proposals or objections regarding any such appointment by May 19, 2021. A hearing will be

held on June 1, 2021 at 2:00 P.M. The Court declines to resolve the pending discovery disputes

at this time in order to permit the master, if appointed, to rule on them in the first instance. Fact

discovery is extended until September 30, 2021.


SO ORDERED.
                                       Digitally signed by Brian
                                       M. Cogan
                                                         U.S.D.J.

Dated: Brooklyn, New York
       April 28, 2021



                                                  2
